Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17 and 24-26 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/5/2022, 11/4/2020 and 9/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claim 10 objected to because of the following informalities:  the claim recites “said sold composition” and should be changed to “said solid composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15, 17, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of how the 3-octanone, 1-octen-ol or isoamyl formate are used.
Regarding claim 10, the phrase "e.g. emulsifiable granules… granules for broadcast application" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bian et al. (Chemotaxis of Caenorhabditis elegans toward volatile organic compounds from Stropharia rugosoannulata induced by amino acids, Society of Nematologists, 2018, pages 3-8).

	Bian teach natural substances that include VOCs which play a role in chemotactic behaviors of the nematodes including 1-octen-3-ol which acts as an attractant and with increased attraction nematode mortality increased more than 6 times higher (abstract).  VOCs including alcohols, ketones, esters, aldehydes and aromatics are known to be attractive for nematodes (page 3, paragraph 2).  The 1-octen-3-ol acts and an attractant which contributes to and increase in C. elegans killed compared to control (Figure 3; page 5, paragraph 2).  The mortality of nematode increased following an increase in attraction ratio because more nematodes were attracted within the medium (page 6, paragraph 1).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



(s) 1, 2, 5-15, 17, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bennett et al. (US 6,593,299; July 15, 2003).
Applicant claims the use of 1-octen-3-ol.
	Bennett et al. disclose pest control compounds and methods of using the compounds against a variety of pests on agricultural crops (abstract).  Formulations comprise 1-octen-3-ol (octenol) as an attractant and can be formulated a as a liquid, in solid form as pellets or bricks or as sprays or pastes, suspensions (slurry) and powders (claims 6-11).  The formulations are applied to plants and tree trucks (column 27, lines 4-18).  Additionally pesticides include nematicides such as methyl bromide and aldicarb to name a few and the compounds can be added separately, sequentially or simultaneously (column 23, lines 33 through column 24, line 13).  The pests controlled include heterodera glycines (Nematoda) (Table 2).

Claim(s) 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. (US 2015/0216182; August 6, 2015).
	Applicant claims the use of 3-octanone and/or isoamyl formate.
Brown et al. discloses the use of 3-octanone as a larvicidal compound (Table 5; Example 16).  Brown et al. also discloses isoamyl formate as a 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/Primary Examiner, Art Unit 1617